Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-9,11,12,14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellington 2004/0127653.
Ellington exemplifies (#17,18) blending 75 parts Lexan polycarbonate, 25 parts polyester, 77 or 191ppm tetrabutylphosphonium acetate and H3PO4 as quencher. Lexan is well known as an aromatic polycarbonate (paragraph 32) and should have a MW of 10,000-200,000 (paragraph 26) which qualifies as applicant’s “A”. The polyester has ester groups and either carboxyl or hydroxyl endgroups which qualifies as applicant’s “B”. Tetrabutylphosphonium acetate is applicant’s “C”. The compounding was conducted in a twin screw extruder at 2500C (paragraph 77).

In regards to applicant’s dependent claims:
Lexan is a BPA based polycarbonate (paragraph 32).
H3PO4 qualifies as applicant’s “D” as well as paragraph 58’s additives.
The quencher is used in a 2:1 molar ratio to quencher (paragraph 77).
The residence time is 15 seconds to 3 minutes (paragraph 66). 
The samples are injected molded into test specimens (paragraph 77).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ellington 2004/0127653.
Ellington applies as explained above.
The additives of paragraphs 58 and 59 are not associated with particular amounts thereof. However, applicant’s 0.1-50% range encompasses conventional amounts for these fillers, stabilizers, mold release agents. 
It would have been within ordinary skill to identify suitable amounts for any of these common additives.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellington 2004/0127653.
Ellington applies as explained above.
.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellington 2004/0127653 in view of Weber 6784233.
Ellington applies as explained above.
Ellington does not report the moisture content of his polycarbonate and polyester.
It is known that polyesters can undergo hydrolytic cleavage and moisture levels below 0.6% are desirable (see col 3 line 26-30 of Weber).
It would have been obvious to ensure the moisture level in the ingredients is less than 0.6% to avoid hydrolytic cleavage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellington 2004/0127653 in view of Parker 5037903.
Ellington applies as explained above.
Ellington uses tetrabutylphosphonium acetate as catalyst, but doesn’t suggest tetrabutylphosphonium acetate in the form a complex with acetic acid.
Such a complex catalyst is known as an alternative to R4P+X- catalyst as shown by Parker (col  12 line 51; col14 line 1-3).
.

Claims 1,2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin 2010/0160572 in view of Parker 5037903.
Shin exemplifies (#1) blending 98.91% polycarbonate, 0.6% epoxy functional polymer (ie applicant’s “B”) and 0.49% tetraphenylphosphonium benzoate. The polycarbonate is BPA based and has a MW of 25,000 (paragraph 83) which qualifies as applicant’s “A”. The blending was conducted in a twin screw extruder at 250-3000C (paragraph 88).
Tetraphenylphosphonium benzoate is similar to applicant’s “C” with the exception that R1, R2, R3 and R4 are all phenyl instead of R1 and R2 being alkyl.
Shin (paragraph 63-65) explains the ionic compound causes reaction between the polycarbonate and the epoxy functional polymer. Shin (paragraph 17) suggests other phosphonium compounds can be employed, but none simultaneously meet both R1 and R2 being alkyl and A being an anion of a carboxylic acid.
Parker list numerous catalysts for reacting epoxy groups with polycarbonate. Some particular catalysts include tetrabutylphosphonium acetate acetic acid complex (col 14 line 1-3 of Parker) and tetrabutylphosphonium chloroacetate (table I of Parker).
It would have been obvious to substitute Shin’s Tetraphenylphosphonium benzoate with either tetrabutylphosphonium acetate acetic acid complex or 


In regards to applicant’s dependent claims:
ADR4368s is inherently a styrene/acrylate/glycidylmethacrylate copolymer (see page 62 of the Duangphet thesis).
Other additives may be included in amounts of 0.1-30 parts (paragraph 66-70 of Shin).
No reaction time is given by Shin. However, one of ordinary skill would easily experiment to identify the reaction time sufficient conduct the reaction.
Nearly all the epoxy groups are intended to react (paragraph 57 of Shin).
The blend is useful as various articles (paragraph 79 of Shin).

Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited references do not suggest blending polycarbonate with PMMA. Rizo 2018/0112035 does mix PC, PMMA and catalyst - but not with phosphonium catalysts. Any potential obviousness of substituting phosphonium catalyst for those taught by Rizo would be overcome by applicant’s data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/9/22